Title: To Thomas Jefferson from Tench Coxe, 23 July 1790
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Maiden lane. July 23d. 1790

Mr. Matthew Carey of Philadelphia wishes for the honor of conversing with you on the republication of the several treaties of the United States. Tho he cannot expect to insert them in his Museum by your Authority, he justly conceives it of great importance that they be strictly true copies. I proposed to have done myself the honor of waiting upon you with him to ask for him the favor of such aid to his object as it might be within your convenience and pleasure to afford; but have been prevented by an application for some papers for the use of the Legislature. I beg leave to say that Mr. Carey’s work has received the Sanction of several of the first names in the public and literary line in the united States, and that the republication of the Treaties in the Museum will place them in near two thousand hands in the several States. I have the honor to be, with the most respectful Consideration, Sir Your obedient Servant,

Tench Coxe

